Per Curiam.
It is the opinion of a majority of the justices of this court that a debt due upon a contract existing at the time of the passage of the insolvent law of this state, is not barred by a discharge under the law, notwithstanding a judgment has *313been obtained upon the debt in a suit commenced subsequent to the passage of the law; that to hold otherwise would conflict with the federal constitution in this, that it would impair the obligation of a contract. True, there are decisions to the contrary; but it is the opinion of a majority of the court that principle and the weight of authority are in accord with the conclusion here announced.